
	

115 HR 6018 : Trans-Sahara Counterterrorism Partnership Act of 2018
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6018
		IN THE SENATE OF THE UNITED STATES
		November 14, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To establish an interagency program to assist countries in North and West Africa to improve
			 immediate and long-term capabilities to counter terrorist threats, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Trans-Sahara Counterterrorism Partnership Act of 2018. 2.Sense of CongressIt is the sense of Congress that—
 (1)the Trans-Sahara Counterterrorism Partnership, launched in 2005, is an interagency program to assist partner countries in the Sahel and Maghreb regions of Africa on their immediate and long-term capabilities to address terrorist threats and prevent the spread of violent extremism;
 (2)armed groups and violent Islamist terrorist organizations, such as Al Qaeda in the Islamic Maghreb, Boko Haram, the Islamic State of West Africa, and other affiliated groups, have killed tens of thousands of innocent civilians, displaced populations, destabilized local and national governments, and caused mass human suffering in the affected communities;
 (3)it is in the national security interest of the United States to combat the spread of radical Islamist extremism and build partner countries’ capacity to combat these threats in Africa;
 (4)extremist movements exploit vulnerable and marginalized communities suffering from poverty, lack of economic opportunity (particularly among youth populations), and weak governance; and
 (5)to address critical security, political, economic, and humanitarian challenges in these regions of Africa, a coordinated, interagency approach is needed to appropriately allocate resources, share responsibility, de-conflict programs, and maximize the effectiveness of United States defense, diplomatic, and development capabilities.
			3.Trans-Sahara Counterterrorism Partnership
			(a)Trans-Sahara counter terrorism partnership
 (1)EstablishmentThe Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall establish a partnership, to be known as the Trans-Sahara Counterterrorism Partnership (TSCTP), to coordinate all United States programs, projects, and activities in North and West Africa that are conducted for any of the following purposes:
 (A)To build the capacity of foreign military and law enforcement entities in such regions to conduct counterterrorism operations.
 (B)To improve the ability of foreign military and law enforcement entities in such regions to cooperate with the United States and other partner countries on counterterrorism efforts.
 (C)To enhance the border security capacity of partner countries in such regions, including the ability to monitor, restrain, and interdict terrorists.
 (D)To strengthen the rule of law in such countries, including access to justice, and the ability of the law enforcement entities of such partner countries to detect, disrupt, respond to, investigate, and prosecute terrorist activity.
 (E)To monitor and counter the financing of terrorism. (F)To further reduce any vulnerabilities among affected populations in such regions to recruitment or incitement of terrorist activities through public diplomacy efforts, such as supporting youth employment, promoting meaningful participation of women, strengthening local governance and civil society capacity, and improving access to economic opportunities and education.
 (G)To support independent, local-language media, particularly in rural areas, to counter media operations and recruitment propaganda by terrorist organizations.
 (2)ConsultationIn coordinating programs through the TSCTP, the Secretary of State shall also consult, as appropriate, with the Director of National Intelligence, the Secretary of the Treasury, the Attorney General, the Chief Executive Officer of the United States Agency for Global Media (formerly known as the Broadcasting Board of Governors), and the heads of other relevant Federal departments and agencies.
 (3)Congressional notificationNot later than 15 days before obligating amounts for an activity coordinated by the TSCTP pursuant to paragraph (1), the Secretary of State shall submit a notification, in accordance with the requirements of section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1), that includes the following:
 (A)The foreign country and entity, as applicable, whose capabilities are to be enhanced in accordance with the purposes specified in paragraph (1).
 (B)The amount, type, and purpose of support to be provided. (C)An assessment of the capacity of the foreign country or entity to absorb the assistance to be provided.
 (D)The estimated cost and anticipated implementation timeline for assistance. (E)As applicable, a description of the arrangements to sustain any equipment provided by the activity beyond the completion date of such activity, if applicable, and the estimated cost and source of funds to support such sustainment.
 (F)The amount, type, statutory authorization, and purpose of any United States security assistance provided to such foreign country during the three preceding fiscal years pursuant to authorities under title 10, United States Code, the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), or any other train and equip authorities of the Department of Defense.
					(b)Comprehensive strategy for counterterrorism efforts
 (1)DevelopmentNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a comprehensive, interagency strategy that—
 (A)states the objectives of the United States counterterrorism effort in North and West Africa with respect to the use of all forms of United States assistance to counter violent extremism;
 (B)includes a plan by the Secretary of State for the manner in which programs shall be coordinated by the TSCTP pursuant to subsection (a)(1), including which agency or bureau of the Department of State, as applicable, will be responsible for leading and coordinating each such program; and
 (C)outlines a plan to monitor and evaluate TSCTP programs and identifies the key indicators that will be used to measure performance and progress under the strategy.
 (2)Supporting material in annual budget requestThe Secretary of State shall include, in the budget materials submitted in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year beginning after the date of the enactment of this Act, a description of the requirements, activities, and planned allocation of amounts requested by the TSCTP.
				(c)Monitoring and evaluation of programs and activities
 (1)Monitoring and evaluationThe Secretary of State, in consultation with the Secretary of Defense and the Administrator of the United States Agency for International Development, shall monitor and evaluate the programs coordinated by the TSCTP pursuant to subsection (a)(1) in accordance with the plan outlined pursuant to subsection (b)(1)(C).
 (2)ReportFor the 5-year period beginning 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees an annual report on monitoring and evaluation efforts pursuant to paragraph (1) that describes—
 (A)the progress made in meeting the objectives listed in the strategy required by subsection (b)(1), including any lessons learned in carrying out TSCTP programs and activities and any recommendations for improving such programs and activities;
 (B)the efforts taken to coordinate, de-conflict and streamline TSCTP programs to maximize resource effectiveness;
 (C)the extent to which each partner country has demonstrated the ability to absorb the equipment or training provided in the year previous under TSCTP programs, and where applicable, the ability to maintain and appropriately utilize such equipment provided;
 (D)the extent to which each partner country is investing its own resources to advance the goals described in subsection (a)(1) or demonstrated a commitment and willingness to cooperate with the United States to advance such goals; and
 (E)the actions taken by the government of each partner country receiving assistance through programs coordinated by the TSCTP to combat corruption, improve transparency and accountability, and promote other forms of good governance.
 (d)FormThe strategy required by subsection (b)(1) and the report required by subsection (c)(2) shall be submitted in unclassified form but may include a classified annex. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.
				
	Passed the House of Representatives November 13, 2018.Karen L. Haas,Clerk.
